DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on June 14, 2022 have been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Borsari (US 20170258214 A1). 
Regarding claim 1, Borsari discloses a makeup applicator (Para. 0045), the makeup applicator comprising: a wand (Fig. 6, 20) having a proximal end (Fig.6 below), a distal end (Fig. 6 below), a bore (Fig. 6, cavity of the wand 20); a handle (Fig. 6 below) coupled to the proximal end of the wand (20); a brush (Fig.6, 22) coupled around an outer surface of the distal end of the wand; a shaft (Fig. 6, 12) fixedly secured within the bore (Fig. 6 below) with locking mechanism (Fig. 6, the locking mechanism is ball 18 and socket 28), the shaft (12) extending through the brush (22) and the wand (20) (Fig.6).

    PNG
    media_image1.png
    637
    511
    media_image1.png
    Greyscale

Borsari further discloses in another embodiment (Fig. 7-10) a stamp (Fig. 8, 100, the examiner notes that the tip 100 is capable to stamp cosmetic materials on the user’s face) pivotally coupled to a distal end of the shaft (Fig. 8) , the stamp configured to apply a beauty mark to a surface (the examiner notes that the tip 100 is capable to stamp cosmetic materials on the user’s face), wherein the stamp is configured to pivot with respect to the brush (Para. 0061) so this permits the brush tip 100 to pivot relative to the brush 200 (i.e., the articulated ball-and-socket joint permits pivoting about such joint) (Para. 0061). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine embodiments of Borsari so this permits the brush tip 100 to pivot relative to the brush 200 (i.e., the articulated ball-and-socket joint permits pivoting about such joint). 
Furthermore, it will be understood by those of skill in the art that various changes may be made and equivalents may be substituted for elements thereof without departing from the scope of the invention. In addition, modifications may be made to adapt a particular situation or material to the teachings of the invention without departing from the essential scope thereof. Therefore, it is intended that the invention not be limited to the particular embodiments disclosed in the above detailed description, but that the invention will include all embodiments falling within the scope of this disclosure (Para. 0075).
Regarding claim 4, Borsari discloses the claimed invention of claim 1. Borsari further discloses the brush (Fig. 6, 22) is configured to apply a makeup product to eyelashes and the stamp (Fig. 7, 100, the examiner notes that the tip100 is capable of applying beauty mark via a stamping action) is configured to apply the makeup product to eyelids.  
Regarding claim 5, Borsari discloses the claimed invention of claim 1.  Borsari further discloses the stamp is configured to apply a winged eye shape to eyelids (Fig. 7, 100, the examiner notes that the tip100 is capable of applying beauty mark via a stamping action and capable of applying a winged eye shape to eyelids).  
Regarding claim 6, Borsari discloses the claimed invention of claim 1.  Borsari further discloses the stamp (Fig. 10, 100) is coupled to the distal end of the brush with a pivot device (Fig. 10, socket 104), wherein the pivot device is configured to move the stamp between a neutral position (Fig. 9), a left pivoted position (The examiner notes that the socket rotating mechanism is capable to rotate the tip 100 to the left position as well, and a right pivoted position (Fig. 10).  
Regarding claim 12, Borsari discloses the claimed invention of claim 1. Borsari further discloses the stamp (Fig. 7, the examiner notes that the tip 100 is capable of applying beauty mark via a stamping action) is a triangle (Fig. 7, tip 100 has triangle protrusions capable of applying beauty marks via stamping action).

Claims 7-8,10-11,13-17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Borsari (US 20170258214 A1) in view of Weigel et al (US 20110135376 A1). 
Regarding claim 7, Borsari discloses the claimed invention of claim 6 except the pivot device comprises a flange, a fastener, and a tip holder. 
Weigel discloses a mascara applicator with a stamp applicator (Fig. 4b,applicator 8) and a pivoting mechanism for the tip of the mascara such that the pivot device comprises a flange (Fig. 4b# unlabeled portion between 8 and tip of 18), a fastener (Fig. 4b # axle 27), and a tip holder (Fig. 4b # 18) so that in addition to its ability to slide into the double arrow direction 19, is able to pivot around an axle 27 (double arrow direction 28). Also in this embodiment, the push rod 18 is able to rotate relative to the applicator tube 3a around the longitudinal axis 100 of the applicator tube 3a (Para. 0051), and thus provides movement in multiple axis. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the cosmetic applicator of Borsari with a flange, a fastener, and a tip holder as taught by  Weigel to so that in addition to its ability to slide into the double arrow direction 19, is able to pivot around an axle 27 (double arrow direction 28). Also in this embodiment, the push rod 18 is able to rotate relative to the applicator tube 3a around the longitudinal axis 100 of the applicator tube 3a, and thus provides movement in multiple axis. 
Regarding claim 8, Borsari discloses the claimed invention of claim 1 except a flange, the flange configured to be received in a tip holder coupled to the shaft, wherein the stamp is configured to pivot with respect to the tip holder.
Weigel teaches a mascara applicator with a stamp (Fig. 4b,applicator 8) further comprises a flange (Fig. 4b # unlabeled portion between 8 and tip of 18), the flange configured to be received in a tip holder (Fig. 4b # flange inserted into tip holder 18) coupled to the shaft (Fig. 3a, 18), wherein the stamp (Fig. 4b,applicator 8)  is configured to pivot with respect to the tip holder (para [0052] "In the embodiment according to FIGS. 4 and 4a, the additional applicator region 8 is thus supported so that it is able to pivot in hinge fashion relative to the first applicator region 5 around the axle 27.”,  Examiner notes that pivoting around axis 27 is also pivoting with respect to tip holder 18, see Fig. 4) so that in addition to its ability to slide into the double arrow direction 19, is able to pivot around an axle 27 (double arrow direction 28). Also in this embodiment, the push rod 18 is able to rotate relative to the applicator tube 3a around the longitudinal axis 100 of the applicator tube 3a (Para. 0051), and thus provides movement in multiple axis. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the cosmetic applicator of Borsari with a flange, a fastener, and a tip holder as taught by  Weigel to so that in addition to its ability to slide into the double arrow direction 19, is able to pivot around an axle 27 (double arrow direction 28). Also in this embodiment, the push rod 18 is able to rotate relative to the applicator tube 3a around the longitudinal axis 100 of the applicator tube 3a, and thus provides movement in multiple axis. 
Regarding claim 10, Borsari and Weigel disclose the claimed invention of claim 8. 
Weigel further teaches the flange comprises a first aperture (Fig. 4b # aperture in flange in which axle 27 is inserted) and the tip holder comprises at least one second aperture (Fig. 4b#  aperture in tip holder in which axle 27 is inserted), wherein the first aperture and the at least one second aperture are aligned (Fig. 4b# first and second apertures aligned to allow axle 27 to pass through).
Regarding claim 11, Borsari and Weigel  disclose the claimed invention of claim 10. Weigel further teaches a fastener (Fig. 4b # 27) received within the first aperture and the at least one second aperture (Fig. 4b # axle 27 through first and second apertures to allow pivoting).
Regarding claim 13, Borsari discloses a makeup applicator (Para. 0045) comprising: a wand (Fig. 6, 20) having a bore (Fig. 5, cavity of 20); wherein the shaft (12) is fixedly secured within the bore (cavity of 20) of the wand (Fig. 6, 20) with a locking mechanism (Fig. 6, the locking mechanism is ball 18 and socket 28).
Borsari does not explicitly disclose an insert having: a tip holder having a slot; a tip having a stamp portion, the tip configured to be received in the slot and configured to pivot with respect to the tip holder; and a shaft coupled to the tip holder; wherein the stamp portion is wedge shaped. 
Weigel teaches a mascara applicator with an insert (Fig. 3a, assembly of 18) having: a tip holder (Fig. 4b# 18) having a slot (para 0052, “The two hinge elements that cooperate with the axle 27 hold the axle 27 and/or the section situated between them, which belongs to the additional applicator region 8, with a frictional engagement powerful enough that the additional applicator region 8 can be brought into a position desired by the user”); a tip having a stamp portion (Fig. 4b, applicator 8), with flange (Fig. 4b # unlabeled portion between 8 and tip of 18), the tip (Fig. 4# 8) configured to be received in the slot (para [0052]) "The two hinge elements that cooperate with the axle 27 hold the axle 27 and/or the section situated between them, which belongs to the additional applicator region 8, with a frictional engagement powerful enough that the additional applicator region 8 can be brought into a position desired by the user”) and configured to pivot with respect to the tip holder (para 0051, "the second applicator region, in addition to its ability to slide into the double arrow direction 19, is able to pivot around an axle 27"); and a shaft (18) coupled to the tip holder (Fig. 3a) so that in addition to its ability to slide into the double arrow direction 19, is able to pivot around an axle 27 (double arrow direction 28). Also in this embodiment, the push rod 18 is able to rotate relative to the applicator tube 3a around the longitudinal axis 100 of the applicator tube 3a (Para. 0051), and thus provides movement in multiple axis. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the cosmetic applicator of Borsari with the tip holder with the slot as taught by Weigel to so that in addition to its ability to slide into the double arrow direction 19, is able to pivot around an axle 27 (double arrow direction 28). Also in this embodiment, the push rod 18 is able to rotate relative to the applicator tube 3a around the longitudinal axis 100 of the applicator tube 3a, and thus provides movement in multiple axis.
In addition, it would have been an obvious matter of design choice to make the stamp portion of the combination  of Borsari and Weigel to have a wedge shaped, since applicant has not disclosed that the wedge shaped solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with stamp shaped disclosed by Borsari and Weigel (Fig. 4b, applicator 8 of Weigel).
Furthermore, the examiner notes that the instant disclosure describes the selection of the shape of the stamp is merely preferable  and can be of any shape [para. 0026] and does not describe it as contributing any unexpected result to the applicator.  As such, the selection of the wedge shaped is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Regarding claim 14, Borsari and Weigel disclose the claimed invention of claim 13. Weigel further teaches the tip further comprising a flange (Fig. 4b # unlabeled portion between 8 and tip of 18) comprising a flange aperture (para [0052] “The two hinge elements that cooperate with the axle 27 hold the axle 27 and/or the section situated between them, which belongs to the additional applicator region 8”); aperture thorough flange to hold axle 27).
Regarding claim 15, Borsari and Weigel disclose the claimed invention of claim 13. Borsari further teaches the stamp portion (Fig. 7, the examiner notes that the tip 100 is capable of applying beauty mark via a stamping action) is a triangle (Fig. 7, tip 100 has triangle protrusions capable of applying beauty marks via stamping action).
Regarding claim 16, Borsari and Weigel disclose the claimed invention of claim 15. 
Weigel further teaches the tip holder further comprising at least one tip holder aperture (Fig. 4b # aperture in 18 through which axle 27 is inserted), wherein the tip holder aperture and the flange aperture align to receive a fastener (Fig. 4b # aperture of 8 and 18 align to receive axle 27).
Regarding claim 17, Borsari and Weigel disclose the claimed invention of claim 16. Weigel further teaches the tip holder further comprising at least one tip holder aperture (Fig. 4b # aperture in 18 through which axle 27 is inserted), wherein the tip holder aperture and the flange aperture align to receive a fastener (Fig. 4b # aperture of 8 and 18 align to receive axle 27).
Regarding claim 23, Borsari and Weigel disclose the claimed invention of claim 1. 
Weigel further teaches a lock (Para. 0043, pin) configured to lock the stamp (applicator 8) in a position (Fig. 4).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Borsari (US 20170258214 A1) in view of Herrera (US 20170231363 A1).
Regarding claim 2, Borsari discloses the claimed invention of claim 1 except the stamp is formed of a latex-free plastic. Herrera teaches an eye makeup applicator with a latex-free plastic material (para 0069. The examiner notes that polyethylene is a latex-free plastic) to prevent any unwanted reaction to users with latex allergy.
	It would have been obvious to one having ordinary skill in the art before the effective filing date to have the cosmetic applicator of Borsari to be made with latex-free plastic material as taught by Herrera to prevent any unwanted reaction to users with latex allergy.

Response to Arguments
Applicant's arguments filed 06-14-2022 have been fully considered but they are not persuasive. 
The applicant remarks and arguments: The applicant alleges that:
The combination of  the first embodiment (Fig. 5) and second embodiment (Fig. 7-10) of Borsari reference is unclear.
 The combination is a clear hindsight
The combination can’t be achieved since embodiment of Fig. 5 stated in para. (0056) that “This configuration provides a more robust connection between the molded tip 16 and wire core 12, minimizing lateral or pivoting movement of tip 16 relative to the wire core 12.”

In response: 
Regarding A and C, the examiner notes that the combination is between an alternative embodiment (Fig. 6) and embodiment of (Fig. 7-10). Embodiment of Fig. 6 does not disclose that this configuration minimizes lateral or pivoting movement of the tip 16. 
Embodiment of Fig. 6 does not disclose the stamp pivotally coupled to a distal end of the shaft, wherein embodiment of (Fig. 7-10) discloses such features. It would have been obvious to one having ordinary skill in the art before the effective filing date to combine embodiments ( Fig. 6) and (Fig. 7-10) of Borsari so this permits the brush tip 100 to pivot relative to the brush 200 (i.e., the articulated ball-and-socket joint permits pivoting about such joint). 
Regarding B, In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See /n re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772